Title: To George Washington from Timothy Pickering, 26 October 1797
From: Pickering, Timothy
To: Washington, George

 

Sir
Trenton [N.J.] Octr 26 1797

Last evening I received from Mr John Parish, our former Consul at Hamburg, a letter dated the 3d of August, from which I transcribe the last paragraph, as follows.
“Permit me, before concluding, to request that you will do me the honor of representing to General Washington, that an old servant of the United States would be happy to send from hence any thing which he may think will in the smallest degree tend to the ornament or improvement of his rural situation: that joined to inclination, I have abundance of leisure to execute his commissions, having lately, in humble imitation of an illustrious example, retired from the busy bustle of life to the country.”
I will just remark, that Mr Parish is a man of fortune, and that any of your commands will be communicated to him with the greatest pleasure, by, sir, your respectful & obedient servant,

Timothy Pickering

